Citation Nr: 1724398	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-25 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to November 2005 and from January 2009 to October 2009.  The Veteran had additional service in the Navy Reserves beginning in July 1996 and he continues to serve in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in part, denied service connection for obstructive sleep apnea.  The Veteran filed a timely notice of disagreement (NOD) in January 2011. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his sleep apnea.  Specifically, he states that he has been in the military since 1996 and that he was on active duty when he developed and was diagnosed with sleep apnea.  See VA Form 21-4138 (Statement in Support of Claim/notice of disagreement); see also VA Form 9 (Appeal to Board of Veterans' Appeals).  The Veteran did not specify during which period of active duty he developed sleep apnea.

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training.  However, service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a) (2016); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).

The Veteran's 1997 service treatment records reflect that the Veteran was referred for a consult, where it was noted that the Veteran had a gradually worsening problem with snoring for the past several years and he was diagnosed with probable sleep apnea.  See December 1997 service treatment records. 

The Veteran's 2005 post-deployment examination reflects that he reported that he was exposed to smoke, exhaust fumes, other fuels, sand and dust and that he was concerned about environmental exposures.  See August 2005 service treatment records. 

A VA examination has not been conducted in conjunction with this claim.  

The Veteran is diagnosed with obstructive sleep apnea.  The Veteran reports that he was experienced environmental exposures while deployed on active duty.  In view of the evidence, a VA examination is warranted for an opinion as to the nature and etiology of the Veteran's obstructive sleep apnea and whether the Veteran's diagnosed sleep apnea was aggravated by environmental exposures while on active duty in 2005.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to verify any periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Please provide a clearly enumerated list of the Veteran's periods of service that indicates for each period whether the service was active duty, ACDUTRA, INACDUTRA, or unverified.

2.  Clarify with the Veteran when he developed sleep apnea, to include which period of active duty he contends his sleep apnea began. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed sleep apnea.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner is asked to opine whether the Veteran's sleep apnea is at least likely as not (50 percent or greater possibility) related to the Veteran's active service, to include periods of ACDUTRA and/or INACDUTRA.

If the examiner finds that the Veteran's sleep apnea is not related to active service, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's sleep apnea was aggravated by (i.e., worsened) the Veteran's service, to include periods of ACDUTRA, INACDUTRA, and reported environmental exposures while deployed on active duty in 2005. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

